                      IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MARYLAND, SOUTHERN DIVISION


J.O.P., et al.,

                  Plaintiffs,
                                                    Civil Action No. 8:19-CV-01944-GJH
        v.

U.S. DEPARTMENT OF HOMELAND
SECURITY, et al.,

                  Defendants.


                          JOINT MOTION FOR SCHEDULING ORDER

        Pursuant to this Court’s June 3, 2020 Order that the parties meet and confer “to set a

schedule for production of an administrative record and the filing of appropriate motions once

the record is produced,” D.I. 116-1, the Parties hereby jointly move the Court to enter the

accompanying proposed scheduling order. The Parties propose the following deadlines, with any

motions not identified below to be governed by the timing requirements of the ordinary rules:

       Production of the administrative record due on July 24, 2020;

       Plaintiffs’ motion for summary judgment due on August 21, 2020;

       Defendants’ motion for summary judgment and/or opposition to Plaintiffs’ motion for

        summary judgment due on September 18, 2020;

       Plaintiffs’ reply in support of their motion for summary judgment and/or opposition to

        Defendants’ motion for summary judgment due on October 2, 2020;

       Defendants’ reply in support of their motion for summary judgment due on October 16,

        2020.




                                                1
       The Parties believe that, if the full administrative record is produced on this schedule

with briefing proceeding as described above thereafter, the proposed deadlines will advance the

case expeditiously. A proposed order is attached.




                                               2
Dated: June 22, 2020


Respectfully submitted,

/s/ Brian T. Burgess
                                        Michelle N. Mendez (Bar No. 20062)
Brian T. Burgess (Bar No. 19251)        Catholic Legal Immigration Network
Stephen R. Shaw*                        (CLINIC)
Goodwin Procter LLP                     8757 Georgia Avenue, Suite 850
1900 N Street, NW                       Silver Spring, MD 20910
Washington, DC 20036                    Phone: 540-907-1761
Phone: 202-346-4000                     Fax: 301-565-4824
Fax: 202-346-4444                       MMendez@cliniclegal.org
BBurgess@goodwinlaw.com
SShaw@goodwinlaw.com                    Rebecca Scholtz*
                                        Catholic Legal Immigration Network
Elaine Herrmann Blais*                  (CLINIC)
Sarah K. Frederick*                     30 S. 10th Street (c/o University of St.
Kevin J. DeJong*                        Thomas Legal Services Clinic)
Goodwin Procter LLP                     Minneapolis, MN 55403
100 Northern Avenue                     Phone: 651-962-4833
Boston, MA 02210                        Fax: 301-565-4824
Phone: 617-570-1000                     RScholtz@cliniclegal.org
Fax: 617-523-1231
EBlais@goodwinlaw.com                   Kristen Jackson*
SFrederick@goodwinlaw.com               Mary Tanagho Ross*
KDeJong@goodwinlaw.com                  Public Counsel
                                        610 South Ardmore Avenue
Scott Shuchart*                         Los Angeles, CA 90005
Kids in Need of Defense                 Phone: 213-385-2977
1201 L Street, NW, Floor 2              Fax: 213-201-4727
Washington, DC 20005                    KJackson@publicccounsel.org
Phone: 202-318-0595                     MRoss@publiccounsel.org
Fax: 202-824-0702
SShuchart@supportkind.org
                                        Attorneys for Plaintiffs
Wendy Wylegala*
Kids in Need of Defense                 * admitted pro hac vice
252 West 37th Street, Suite 1500W
New York, NY 10018
Phone: 646-970-2913
Fax: 202-824-0702
WWylegala@supportkind.org




                                    3
Robert K. Hur
United States Attorney

/s/ Allen Loucks

Allen Loucks
Vickie LeDuc
Matthew Haven
U.S. Attorney’s Office
District of Maryland
36 S. Charles Street, 4th Fl.
Baltimore, MD 21201
(410) 209-4800

Counsel for Defendants




                                4
